Opinion issued August 4, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00856-CV
                           ———————————
                    AARON WAYNE ADCOCK, Appellant
                                        V.
                      LYN LOUISE ADCOCK, Appellee


                   On Appeal from the 247th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-52286


                          MEMORANDUM OPINION

      The parties, Aaron Wayne Adcock and Lyn Louise Adcock, have jointly

moved to dismiss this appeal. No opinion has issued in this appeal. Accordingly, we

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).
                                 PER CURIAM

Panel consists of Justices Higley, Bland, and Massengale.




                                        2